Title: To Thomas Jefferson from James Innes, 20 April 1781
From: Innes, James
To: Jefferson, Thomas



Sir
Williamsburg. April. 20th 1781.

I enclose you the latest Intelligence of the movements of the Enemy. I shall immediately march the troops up the New Kent Road, and take such a position as to enable me, to operate vigorously without exposing my Rear and Flanks.
I have the honor to be respectfully Yr Excellency’s most obt Sevt.,

Jas Innes



N.B. Since writing the above, I have received Information that 16 flatt Bottomed Boats are above James Town.

